Title: To Thomas Jefferson from Samuel Smith, 25 November 1801
From: Smith, Samuel
To: Jefferson, Thomas


Sir/
Baltimore 25th. Novemr 1801
I did myself the Honor to forward y[our] Box of Books by a Schooner bound to the Navy Yard—and by the same Opportunity I directed Peters & Johnson to send you one half Barrel of their best Beer—If it Should please you will know where you Can with Convenience supply yourself in future—I have this Day recieved from Malaga a Hhd of Wine sent to you from thence by order of Mr. Yznardi—Will you be pleased to direct what is to be done with it—
Peace in Europe will make more easy the Administration of the Government of the U.S. on which permit me to Congratulate you—Œconomic Changes may now be made with perfect Safety & [to] general satisfaction.—As to myself personally [it] will induce me to retire from my Commercial pur[suits] and put me at leisure to render your Administration every Service you may Concieve me Capable of—Our Relations with foreign Nations being Chiefly of a Commercial Nature has Induced me to suppose the Information & Knowledg of the Commercial Interest of our Country may at some Period be useful to our Nation in making Arrangements abroad—If they should I shall be prepared to give every Aid in my power—
My Brother is to be pitied—He has lost his Eldest Son, his next Cannot recover. he is expected to expire every Moment, and his third son is not perfectly recovered—I fear he will not be able to be with you soon—With the greatest Respect I am Sir/
your friend & servt.
S. Smith
